Citation Nr: 1740100	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.

In March 2017, the Veteran presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. 

§ 3.159(c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran is seeking service connection for a back disability.  He believes that his current back condition is related to a back injury in service and contends that he has had back problems ever since that time.  During the March 2017 Board hearing, the Veteran testified that he had two falls during basic training, while marching over the hills wearing full military gear.  Then, he had two or three more falls when he fell off telephone poles while serving as a field wireman.  He stated that after service, he went to see a doctor for his back condition and was given pain killers.

In support of his claim, the Veteran submitted letters from his private physician, 
Dr. J.P.  In a July 2014 letter, Dr. P. stated that he had been treating the Veteran for chronic lower back pain from 1987 to the present, and had been prescribing pain medication "for an injury sustained while working as a lineman in the Army."  It was noted the injury was from a fall while in the military in 1953.  In a March 2017 letter, Dr. P. again indicated that he had been treating the Veteran with long term medications for chronic back pain since 1986 and that the Veteran reported his back pain was a result of an injury while he was in the military in 1953.  Dr. P. noted that in 2014, the Veteran was hospitalized with complications from long term use of narcotics with gastroparesis and abdominal pain.  

The Board finds the medical evidence of record ambiguous as to whether there is a currently diagnosed back disorder associated with the back pain.  Private treatment records only show findings of chronic back pain, but it is not clear whether there is a diagnosed underlying disorder associated with the pain.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The Veteran has not been provided a VA examination to determine the current nature and etiology of any back disability.  Based on the lay and medical evidence of record, the Board finds that the low threshold under McLendon is met in this case and a VA examination should be obtained to adequately decide the merits of the claim.  McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an individual with the appropriate expertise in order to determine whether any current back disability is related to his period of service.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

In light of the examination findings, the service and post- service medical evidence of record, and the lay statements of record, the examiner (a) must identify whether the Veteran currently has any back disorder; and then (b) determine whether it is at least as likely as not (50 percent probability or more) that any current back disorder had its onset during his active duty service, or it is otherwise related to his military service, to include the claimed in-service injury resulting from multiple falls during miliary training.

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale must be provided for any opinion stated, citing to claims file documents as appropriate. 

2.  After completing the above development, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

